        Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 1 of 20




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

JON UTSA DOE,                    §               NO. 5:20-CV-1039-DAE
                                 §
           Plaintiff,            §
                                 §
vs.                              §
                                 §
ERIC BREY, and UNIVERSITY OF §
TEXAS AT SAN ANTONIO,            §
                                 §
           Defendants.           §
________________________________ §

   ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS

             The matter before the Court is Defendants University of Texas at San

Antonio (“UTSA”) and Eric Brey’s Motion to Dismiss Plaintiff’s Original

Complaint. (Dkt. # 7.) Pursuant to Local Rule CV-7(h), the Court finds this

matter suitable for disposition without a hearing. Based on the following, the

Court GRANTS WITH LEAVE TO AMEND Defendants’ motion.

                            FACTUAL BACKGROUND

             On September 2, 2020, Plaintiff Jon UTSA Doe (“Plaintiff” or “Jon

Doe”) filed suit in this Court against Defendants. (Dkt. # 1.) Plaintiff’s complaint

alleges that he is over the age of 40 and a “U.S. Muslim Egyptian immigrant with

middle eastern features.” (Dkt. # 1 at 6.) Plaintiff states that he is an

internationally recognized scholar and world expert in the field of Nanotechnology
        Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 2 of 20




who moved to work at UTSA in the fall of 2017. (Id.) Plaintiff was employed as

Associate Professor and Director of the new Chemical Engineering program at

UTSA pursuant to a written contract. (Id.) Plaintiff alleges that he is a prolific

scholar who published over 105 articles and authored 12 papers in prestigious

scientific journals during his employment with UTSA. (Id.) Plaintiff was

supervised by Defendant Eric Brey, the Chair of the Department of Biomedical

Engineering. (Id. at 4, 7.)

             According to Plaintiff, during his tenure at UTSA, UTSA used its

financial resources to finance the discrimination, harassment, stalking, and

retaliation of Plaintiff because of his national origin, gender, age, and religion.

(Dkt. # 1 at 7.) Plaintiff alleges that Defendant Brey “spearheaded” the

discrimination. (Id. at 8.) Plaintiff asserts that he was not offered equal pay and

compensation as other professors who were “American.” (Id.) Plaintiff further

contends that he was denied earning financial research incentives and a summer

salary, and that he had a grant taken away from him. (Id.) Plaintiff alleges that he

was routinely given less prestigious job assignments than younger, female, and

non-Egyptian staff, and he was not given the promised assignment of Director of

the Chemical and Engineering program. (Id.)

             Plaintiff further states that he: (1) was denied access and ability to

conduct research; (2) was blacklisted from obtaining employment elsewhere


                                           2
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 3 of 20




because Defendants made negative statements about him to a potential employer;

(3) endured religious discrimination because meetings were scheduled when

Defendants knew he was at mosque; (4) experienced retaliation after he refused to

comply with requests to act in a way that would violate federal regulations for

hiring; and (5) was denied a request to move departments based on a hostile work

environment. (Dkt. # 1 at 8–10.)

             According to Plaintiff, Defendants “cooked-up conspiracies and lies

(‘falsehoods’) against” him. (Dkt. # 1 at 10.) Plaintiff contends that after he

complained about the discrimination, he experienced more discrimination and

retaliation. (Id.) Plaintiff alleges he was prohibited from speaking to students,

staff and faculty, and was placed on administrative leave following an

investigation. (Id.) In 2020, Plaintiff alleges that he was ultimately terminated

from employment. 1 (Id. at 12.)

             Upon exhausting his administrative remedies, Plaintiff filed suit in

this Court, alleging claims against Defendants pursuant to Title VII of the Civil

Rights Act of 1964 (“Title VII”) and 42 U.S.C. § 1983. 2 (Dkt. # 1.) Plaintiff



1
  Defendants, however, dispute that Plaintiff was terminated from employment and
state that Plaintiff is still employed at UTSA. (See Dkt. # 7 at 8 n.2.)
2
  Additionally, Plaintiff alleged a claim pursuant to the Age Discrimination in
Employment Act (“ADEA”) but withdrew that claim in his response to the motion
to dismiss. (See Dkt. # 11 at 3.)
                                          3
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 4 of 20




asserts that he experienced discrimination based on his age, gender, national origin,

and religion, and that he was subjected to a hostile work environment, retaliation,

and that he was denied procedural and substantive due process as well as equal

protection. (Id.)

             On October 2, 2020, Defendants filed a motion to dismiss Plaintiff’s

claims. (Dkt. # 7.) On October 29, 2020, Plaintiff filed a response in opposition.

(Dkt. # 11.) On November 5, 2020, Defendants filed a reply. (Dkt. # 14.)

                                APPLICABLE LAW

             Defendants have moved to dismiss Plaintiff’s claims pursuant to both

Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. (Dkt. # 7.)

      A.     Rule 12(b)(1)

             A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil

Procedure challenges a federal court’s subject matter jurisdiction. See Fed. R. Civ.

P. 12(b)(1). Under Rule 12(b)(1), a claim is properly dismissed for lack of subject

matter jurisdiction when a court lacks statutory or constitutional authority to

adjudicate the claim. Home Builders Assoc. of Mississippi, Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). When a Rule 12(b)(1) motion is

filed in conjunction with other Rule 12 motions, courts should consider the

“jurisdictional attack before addressing any attack on the merits.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). The Court must first address


                                          4
        Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 5 of 20




subject matter jurisdiction because, without it, the case can proceed no further.

Ruhrgas Ag v. Marathon Oil Co., 526 U.S. 574, 583 (1999); Ramming, 281 F.3d at

161.

             In considering a Rule 12(b)(1) motion to dismiss for lack of subject

matter jurisdiction, “a court may evaluate (1) the complaint alone, (2) the

complaint supplemented by undisputed facts evidenced in the record, or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th

Cir. 2001) (citation omitted).

       B.    Rule 12(b)(6)

             Federal Rules of Civil Procedure 12(b)(6) authorizes dismissal of a

complaint for “failure to state a claim upon which relief can be granted.” When

analyzing a motion to dismiss for failure to state a claim, the court “accept[s] ‘all

well pleaded facts as true, viewing them in the light most favorable to the

plaintiff.’” United States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727 F.3d

343, 346 (5th Cir. 2013) (quoting In re Katrina Canal Breaches Litig., 495 F.3d

191, 205 (5th Cir. 2007)). The court “must consider the complaint in its entirety,

as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the complaint by

reference, and matters of which a Court may take judicial notice.” Funk v. Stryker


                                           5
        Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 6 of 20




Corp., 631 F.3d 777, 783 (5th Cir. 2011) (quoting Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007)).

             To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, a court reviewing a

complaint “[is] not bound to accept as true a legal conclusion couched as a factual

allegation.” Id. “A Rule 12(b)(6) motion to dismiss for failure to state a claim is

an appropriate method for raising a statute of limitations defense.” Mann v.

Adams Realty Co., 556 F.2d 288, 293 (5th Cir. 1977).

                                     ANALYSIS

             Defendants move to dismiss Plaintiff’s claims in this case on the basis

that they are either barred by immunity or they fail to raise a valid claim for relief.

      A.     Claims Pursuant to 42 U.S.C. § 1983

             Defendants first move to dismiss Plaintiff’s 42 U.S.C. § 1983 claims

against UTSA and Dr. Brey. (Dkt. # 7 at 8.) Defendants contend that the Court

lacks subject matter jurisdiction because Plaintiff’s § 1983 claims against UTSA

are barred by Eleventh Amendment immunity, and his § 1983 claims against Dr.


                                           6
        Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 7 of 20




Brey in his individual capacity are barred by qualified immunity. (Id.) Defendants

also move to dismiss these claims on the basis that Plaintiff has failed to state a

viable claim for relief. (Id.) In response to Defendants’ motion, Plaintiff concedes

that he has not brought any individual capacity claims against Dr. Brey, only those

in his official capacity. (Dkt. # 11 at 17.) Additionally, Plaintiff states that he does

not seek any monetary relief from Defendants for his § 1983 claims, but rather he

seeks equitable relief “with regard to the removal and expungement of all negative

records as to [Plaintiff] held by Defendant UTSA including but not limited to

[Plaintiff’s] Termination therefrom.” (Dkt. # 11 at 13; Dkt. # 1 at 17.)

             1.     UTSA

             Under Texas law, state universities such as UTSA are considered

agencies of the State of Texas that are entitled to sovereign immunity. See Tex.

Gov’t Code Ann. § 572.002(10)(B) (West 2017) (defining “a university system or

an institution of higher education” as a “state agency”); U.S. ex rel. King v. Univ.

of Texas Health Sci. Ctr.–Houston, 544 F. App’x 490, 495 (5th Cir. 2013) (noting

that “Texas statutes consider ‘a [public] university system or an institution of

higher education’ to be a ‘state agency’”) (quoting Tex. Gov’t Code Ann.

§ 572.002(10)(B) (West 2017)). Accordingly, UTSA is “inarguably a state agency

that is entitled to sovereign immunity.” Sissom v. Univ. of Texas High Sch., 927

F.3d 343, 348 (5th Cir. 2019) (internal citations omitted); see also Williams v.


                                           7
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 8 of 20




Univ. of Houston Downtown Police Dep’t, 2019 WL 2931669, at *2 (S.D. Tex.

June 18, 2019) (“Under Texas Law, state universities are agencies of the state and

enjoy immunity under the Eleventh Amendment.”), report and recommendation

adopted, 2019 WL 2913765 (S.D. Tex. July 8, 2019). UTSA has not consented to

suit in this case and Congress has not expressly waived Eleventh Amendment

immunity for § 1983 suits. Lewis v. Univ. of Texas Med. Branch at Galveston,

665 F.3d 625, 630 (5th Cir. 2011). Accordingly, UTSA is entitled to immunity

from Plaintiff’s § 1983 claims “regardless of the relief sought.” Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Defendants’ motion to

dismiss these claims against UTSA is granted, and the claims are dismissed with

prejudice.

             2.     Dr. Brey

             Regarding Plaintiff’s equitable claims against Dr. Brey in his official

capacity for violations of equal protection, substantive due process, and procedural

due process, Defendants move to dismiss on the basis that Plaintiff has failed to

state a claim upon which relief may be granted. (Dkt. # 7 at 10.) Defendants argue

that Plaintiff fails to provide sufficient facts explaining how his due process and

equal protection rights were violated by Dr. Brey. (Id.)




                                          8
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 9 of 20




                   i.     Equal Protection

             The Fifth Circuit has analogized § 1983 discrimination claims made

against public employees (like Dr. Brey) to similar claims made under Title VII.

See Lauderdale v. Tex. Dep’t. of Criminal Justice, 512 F.3d 157, 166 (5th Cir.

2007). The Fifth Circuit, in so doing, stated that invidious discriminatory intent

can be shown in the same way under § 1983 as under Title VII—by either direct or

circumstantial evidence. See Lee v. Conecuh Cty. Bd. of Ed., 634 F.2d 959, 961–

62 (5th Cir. 1981); Giles v. City of Dallas, 539 F. App’x 537, 543 (5th Cir. 2013)

(per curiam). However, Title VII and § 1983 are different in at least one important

way. See, e.g., Sims v. City of Madisonville, 894 F.3d 632, 640–41 (5th Cir. 2018)

(per curiam). Importantly, “[u]nlike Title VII, § 1983 applies to individuals.” Id.

at 640. “And since § 1983 applies to individuals, [the Court] must be keenly aware

of what § 1983 requires before plaintiffs can seek relief from individuals—namely

individual causation.” Jones v. Hosemann, 812 F. App’x 235, 238 (5th Cir. June

15, 2020).

             In a § 1983 claim, the Supreme Court instructs that “a plaintiff must

plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676 (emphasis

added); see id. at 683 (holding that defendants cannot be held liable “unless they

themselves acted on account of a constitutionally protected characteristic”


                                          9
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 10 of 20




(emphasis added)). Only when those individual actions “proximately cause[]” the

plaintiff’s injury can that plaintiff seek relief under § 1983. County of Los

Angeles v. Mendez, ––– U.S. ––––, 137 S. Ct. 1539, 1548, 198 L.Ed.2d 52 (2017)

(citing Heck v. Humphrey, 512 U.S. 477, 483 (1994)); see also Sims, 894 F.3d at

639 (noting that “individual liability for a government official who violates

constitutional rights . . . turns on traditional tort principles of ‘but-for’ causation”).

              The Fifth Circuit has noted that “[r]equiring a plaintiff to plead

individual causation in § 1983 suits makes sense,” Hosemann, 812 F. App’x at

239–40, explaining that, “§ 1983 “create[d] a species of tort liability,” Heck, 512

U.S. at 483 (quoting Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 305

(1986)), “and the Supreme Court routinely looks to “the common law of torts,” id.,

to “determine the elements of, and rules associated with, an action seeking

damages for [a constitutional] violation.” Manuel v. City of Joliet, ––– U.S. ––––,

137 S. Ct. 911, 920, 197 L.Ed.2d 312 (2017). “And it goes without saying that a

fundamental element of common-law torts is causation.” Hosemann, 812 F. App’x

239 (citing Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 346 (2013)

(“Causation in fact—i.e., proof that the defendant’s conduct did in fact cause the

plaintiff’s injury—is a standard requirement of any tort claim.”)). “It is not enough

for a plaintiff to simply allege that something unconstitutional happened to him.”




                                            10
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 11 of 20




Id. at 239–40. “The plaintiff must plead that each defendant individually engaged

in actions that caused the unconstitutional harm.” Id.

             “Thus, while the prima facie elements of a Title VII claim may

establish an employer’s liability for intentional discrimination, a § 1983 plaintiff

must additionally plead and prove which actions of the individual defendant caused

the harm.” Id. at 40 (citing Sims, 894 F.3d at 641 (“That individual liability turns

on traditional tort principles of whether the particular act was a ‘causal link’ in the

termination.”)); cf. Iqbal, 556 U.S. at 676 (“[Plaintiffs] must plead and prove that

the defendant[s] acted with discriminatory purpose.” (emphasis added)); Lee, 634

F.2d at 960 (“[Plaintiff] alleges that defendants Conecuh County Board of

Education, its members, and the Superintendent of Schools . . . repeatedly fail[ed]

to promote him to a principalship because of his race.”).

             Regarding Plaintiff’s complaint in this case, Plaintiff makes various

allegations against Defendants including that “UTSA used its financial resources to

finance the discrimination, harassment, stalking, and retaliation of [Plaintiff] as a

result of [Plaintiff’s] national origin, gender, age, and religion.” (Dkt. # 1 at 7.)

Regarding Dr. Brey, Plaintiff states that he “was the specific individual who

spearheaded the discrimination” against him. (Id. at 8.) Plaintiff goes on to list

several other actions UTSA allegedly took against him as a result of discriminatory

intent. Notably absent from Plaintiff’s complaint, however, are particular facts and


                                           11
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 12 of 20




actions taken specifically by Dr. Brey that resulted in violation of Plaintiff’s

constitutional rights. Plaintiff has thus failed to provide any statements in support

of his allegations that Dr. Brey, individually, acted with a discriminatory purpose.

Without facts in support, Plaintiff’s § 1983 equal protection claim fails to state a

viable claim for relief. Rather than dismissal, however, the Court will allow

Plaintiff leave to file an amended complaint to replead this claim with specificity.

Should Plaintiff fail to do so, the Court will dismiss without prejudice this claim

against Dr. Brey.

                    ii.    Procedural Due Process

             The Fourteenth Amendment prohibits a state from depriving a person

“of life, liberty, or property, without due process of law.” U.S. Const. Amend.

XIV, § 1. Procedural due process requires notice and an opportunity to be heard.

Matthias v. Bingley, 906 F.2d 1047, 1051–52, modified on other grounds, 915 F.3d

946 (5th Cir. 1990). To survive a Rule 12(b)(6) motion, a procedural due process

claim must plausibly establish that (1) the State interfered with an existing

protected liberty or property interest; and (2) the procedures leading up to the

deprivation of that interest were constitutionally deficient. O’Donnell v. Harris

Cty., 892 F.3d 147, 157 (5th Cir. 2018).




                                           12
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 13 of 20




             An employee has a property interest in his employment for purposes

of the Fourteenth Amendment only when he has a legitimate right to continued

employment. McDonald v. City of Corinth, 102 F.3d 152, 155 (5th Cir. 1996)

(citing Perry v. Sindermann, 408 U.S. 593, 601–602 (1972)). Generally, no such

right exists unless “the public entity has acted to confer, or alternatively, has

created conditions which [imply], the existence of a property interest by abrogating

its right to terminate an employee without cause.” Muncy v. City of Dallas,

335 F.3d 394, 398 (5th Cir. 2003). Under Texas law, employment is presumed to

be “at will,” or terminable at any time by either party with or without cause. Fed.

Express Corp. v. Dutschmann, 846 S.W.2d 282, 283 (Tex. 1993). To overcome

this presumption, a plaintiff must demonstrate that his employment status has been

altered by statute, contract, or express policies which limit the conditions by which

an employee may be terminated. Muncy, 335 F.3d at 398.

             In support of his claim, Plaintiff alleges that he “held an undeniable

property interest in being paid as required by federal law and in NOT being

discriminated against” on account of Plaintiff’s “race, religion, gender, or exercise

of [Plaintiff’s] First Amendment Rights of expression.” (Dkt. # 11 at 15 (emphasis

in original).) Regarding the first alleged property interest, Plaintiff’s complaint

fails to allege specific facts in support of his claim that he was not paid according

to federal law. Nor does Plaintiff cite any authority in support of this property


                                          13
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 14 of 20




interest. Plaintiff further fails to provide any authority for his second claimed

property interest in not being discriminated against. Given that Plaintiff’s

purported property interests fail to allege that he was denied a legitimate right to

continued employment, Plaintiff has not stated a viable claim for a procedural due

process violation pursuant to § 1983. See McDonald, 102 F.3d at 155. Rather than

dismissal, the Court will allow Plaintiff an opportunity to replead this claim with

specificity. Should Plaintiff fail to do so, the Court will dismiss the claim without

prejudice.

                    iii.   Substantive Due Process

             “Substantive due process bars certain arbitrary, wrongful government

actions regardless of the fairness of the procedures used to implement them.”

Marco Outdoor Advert., Inc. v. Reg’l Transit Auth., 489 F.3d 669, 672 n.3 (5th

Cir. 2007) (citation omitted). Substantive due process bars government actions

that are arbitrary, or conscience shocking, in a constitutional sense. City of

Sacramento v. Lewis, 523 U.S. 833, 846–47 (1998). To succeed on a substantive

due process claim in the public employment context, Plaintiff must show: (1) that

he had a property interest or right in his employment, and (2) that the employer’s

termination of that interest was arbitrary or capricious. See Moulton v. City of

Beaumont, 991 F.2d 227, 230 (5th Cir. 1993). Plaintiff has failed to respond to

Defendant’s motion to dismiss his substantive due process claim. In any case, as


                                          14
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 15 of 20




described above, Plaintiff has failed to adequately plead a basis for a property

interest in his employment with UTSA. Thus, he cannot make out a substantive

due process claim. The substantive due process claim thus also fails to state a

claim for relief. Again, rather than dismissal, the Court will allow Plaintiff an

opportunity to replead this claim with specificity. Should Plaintiff fail to do so, the

Court will dismiss the claim without prejudice.

      B.     Title VII

             Defendants move to dismiss Plaintiff’s Title VII discrimination,

retaliation, and hostile work environment claims on the basis that Plaintiff fails to

state any claim upon which relief may be granted. (Dkt. # 7 at 15.) Title VII

prohibits employment discrimination and retaliation based on an individual’s race,

color, religion, sex, or national origin. 42 U.S.C. § 2000e-2. Claims under Title

VII are analyzed under the framework set out by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); see also McCoy v. City of

Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).

             Under that framework, a plaintiff must establish a prima facie case of

discrimination before the case may proceed. Id. To establish a prima facie claim

of discrimination, a plaintiff must show that he was (1) a member of a protected

class; (2) qualified for the position; (3) suffered an adverse employment action;

and (4) was replaced by someone outside of his protected class or that others


                                          15
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 16 of 20




outside of his protected class and similarly situated were treated more favorably.

See id. To establish a prima facie claim of retaliation, a plaintiff must demonstrate

that (1) he engaged in protected activity; (2) an adverse employment action

occurred; and (3) that a causal link exists between the protected activity and the

adverse employment action. See id. at 557.

             The Fifth Circuit has cautioned that a plaintiff is not required to make

a showing of each prong of the prima facie test at the pleading stage. See Raj v.

Louisiana State Univ., 714 F.3d 322, 331 (5th Cir. 2013) (citing Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 510–12 (2002)). Thus, the question for the Court on

initial screening is simply whether Plaintiff’s pleadings sufficiently state that he

suffered a discriminatory employment action or actionable retaliation. See

Swierkiewicz, 534 U.S. at 512–13. “While a plaintiff is not required to plead a

prima facie case based on discrimination and retaliation at the pleading stage for

purposes of Rules 8 and 12(b)(6), he must set forth allegations that would enable

the court to reasonably infer that his employer or employment agency

discriminated against him in violation of Title VII and took the alleged adverse

employment action because he engaged in protected activity.” Nieman v. Hale,

No. 3:12–cv–2433–L, 2012 WL 3204990, at *4 (N.D. Tex. Aug. 8, 2012) (internal

citation omitted).




                                          16
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 17 of 20




             Here, Plaintiff’s allegations of discrimination are mostly insufficient.

Aside from his conclusory claims of animus based on his national origin, gender,

age, and religion, Plaintiff alleges almost no facts demonstrating that any

Defendants’ actions were motivated by any protected characteristics. (See Dkt. # 1

at 7–13.) While Plaintiff states that he endured religious discrimination when

Defendants held department meetings while he was at mosque, his other

allegations are generally devoid of specific objective incidents of discrimination—

for example—racial comments or treatment different from similarly situated

employees of another race or national origin. Rather, Plaintiff apparently asks this

Court to infer national origin, gender, age, and religion-based discrimination

premised only on Defendants’ alleged mistreatment of him and subsequent

termination.3 Such unsupported allegations fail to state a claim—that is, under

Rule 8(a), fail to rise to the level of allegations that would enable the Court to

reasonably infer that Plaintiff’s employer discriminated against him in violation of

Title VII.

             Similarly, Plaintiff’s claims of retaliation are also deficient. Under

Title VII, a person “has engaged in protected activity” if he has “opposed any

practice made an unlawful employment practice by this subchapter” or “made a


3
  Again, although it is not clear to the Court, Defendants contend that Plaintiff is
still employed at UTSA and was never terminated nor replaced. (See Dkt. # 7 at 8
n.2.)
                                          17
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 18 of 20




charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.” Byers v. Dallas Morning News,

Inc., 209 F.3d 419, 427–28 (5th Cir. 2000) (quoting 42 U.S.C. § 2000e–3(a)). “[I]f

the conduct complained of by a plaintiff had nothing to do with race, color,

religion, sex or national origin, he cannot maintain a retaliation claim under Title

VII.” Wesley v. Scobee Foods, Inc., No. 3:12–cv–1836–K, 2013 WL 3324092, at

*6 (N.D. Tex. June 28, 2013). “Whether the employee opposes an unlawful

practice or participates in a proceeding against the employer’s activity, the

employee must hold a reasonable belief that the conduct he opposed violated Title

VII.” Nieman, 2012 WL 3204990, at *3.

             Plaintiff’s allegations in his complaint regarding retaliation provide a

little more factual specificity than his claim for discrimination, but still lack the

factual allegations necessary to state a valid claim for relief. For instance, the

complaint fails to adequately allege specifics regarding his protected

activity, adverse employment action, and the causal relation between the two. For

instance, Plaintiff fails to describe with factual specificity the alleged

discrimination that prompted his undescribed complaints to UTSA. For these

reasons, Plaintiff has failed to set forth sufficient allegations that would enable the

Court to reasonably infer that his employer took an adverse employment action

because he engaged in protected activity and so has failed to state a claim for


                                           18
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 19 of 20




retaliation under Title VII. See Byers, 209 F.3d at 427; Nieman, 2012 WL

3204990, at *4.

             Defendants also move to dismiss Plaintiff’s Title VII hostile work

environment claim on the basis that Plaintiff has failed to state a valid claim for

relief. (Dkt. # 7 at 18.) “A plaintiff may establish a Title VII violation by proving

that [] discrimination [based on a protected category] has created a hostile or

abusive working environment.” Woods v. Delta Beverage Grp., 274 F.3d 295, 298

(5th Cir. 2001) (citing Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 66

(1986)). In order to establish a hostile work-environment claim, a plaintiff must

prove five elements: (1) the employee belonged to a protected class; (2) the

employee was subject to unwelcome . . . harassment; (3) the harassment was based

on sex; (4) the harassment affected a “term, condition, or privilege” of

employment; and (5) the employer knew or should have known of the harassment

and failed to take prompt remedial action. Id. (citing Shepherd v. Comptroller of

Public Accounts of the State of Texas, 168 F.3d 871, 873 (5th Cir. 1999) (footnote

omitted)).

             Regarding this claim, Plaintiff’s complaint fails to allege specific

factual details to support a hostile work environment. Instead, Plaintiff alleges

only that “Defendant’s retaliatory acts contributed to and aggravated the hostile

workplace environment of Plaintiff Jon’s place of employment.” (See Dkt. # 1 at


                                          19
       Case 5:20-cv-01039-DAE Document 16 Filed 01/28/21 Page 20 of 20




14.) The complaint, however, fails to allege any specifics concerning the alleged

retaliatory and/or discriminatory acts he endured, nor does Plaintiff explain the

alleged hostile work environment. As such, Plaintiff has failed to plead facts that

create a reasonable inference that he was subject to harassment or that his

harassment was based on his protected status.

             Again, rather than dismissal, the Court will give Plaintiff the

opportunity to address the deficiencies in his complaint for his Title VII claims.

Should Plaintiff fail to do so, the Court will dismiss these claims without prejudice.

                                  CONCLUSION

             Based on the foregoing, the Court GRANTS WITH LEAVE TO

AMEND Defendants’ Motion to Dismiss Plaintiff’s Original Complaint. (Dkt.

# 7.) Plaintiff’s § 1983 claims against UTSA are DISMISSED WITH

PREJUDICE. Regarding Plaintiff’s remaining claims, Plaintiff may file an

amended complaint within twenty-one (21) days of the date of this Order to

address the deficiencies in his pleading as discussed in this Order. Failure to do so

will result in the Court’s dismissal of these claims without prejudice.

             IT IS SO ORDERED.

             DATED: San Antonio, Texas, January 28, 2021.




                                                   ______________________________________
                                                   David Alan Ezra
                                         20        Senior United States District Judge
